Cole, J.
Under the circumstances, we think the circuit court was entirely justified in treating the answer as a nullity. It appears that the plaintiff’s attorneys were served with what purported to be a *364copy of an answer duly verified by the defendant in the action. It further appeared that the original answer had not been sworn to, nor had the verification thereto attached been signed by the defendant. The court ordered that the answer should be disregarded, and that judgment should be entered in favor of the plaintiffs.
Upon the affidavits used on the motion to set aside the judgment, there is not the least ground for holding that there was any mistake in serving the copy of an answer purporting to be sworn to by the defendant. And although the original answer purported to have been duly verified by the defendant, yet it is admitted it never had, in fact, been so verified by him. Tt was a very dishonorable attempt to palm off upon the court and the attorneys of the plaintiffs a verified answer which had not been sworn to. On account of this fraud and imposition on the part of the defendant, the court very properly treated the answer as a nullity. A party serving a false and fraudulent answer ought not to derive any advantage whatever from it.
By the Court. — The order of the circuit court, refusing to set aside the judgment, is affirmed.